Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on August 23, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2003/0099451) in view of Dragic (US 2008/0008432 A1) in view of Savegh et al. (5,182,785).
Regarding claim 1, Walker, Jr., henceforth Walker, discloses a coated optical fiber, comprising: an optical fiber (see paragraph 0004, description of non-GGP fiber), including a core and a cladding covering the core and having a refractive index lower than a refractive index of the core (a typical cladding will have a lower refractive index than that of the core); a first buffer layer (inner or primary buffer) covering the optical fiber; a second buffer layer (outer or secondary buffer) covering the first buffer layer and having a Shore D hardness higher than the Shore D hardness of the first buffer layer (paragraph 0004 discloses the inner or primary buffer has a lower Shore D hardness than the outer or second buffer), wherein the first and second buffer layers are formed over the entire length of the optical fiber (typical buffer layers will be formed over the entire length of an optical fiber).

Still regarding claim 1, the proposed combination of Walker and Dragic teaches the claimed invention except for specifically stating the hardness of the first buffer layer.  However, it would have been obvious to one having ordinary skill in the art to arrive at the claimed hardness of the inner buffer layer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Still regarding claim 1, the proposed combination of Walker and Dragic teaches the claimed invention except for a jacket.  Savegh et al., henceforth Savegh, discloses a coated optical fiber (1 in Figs. 1-2) comprising an optical fiber (1) including a core (4 in Fig. 2), and a cladding (5) covering the core; a first buffer layer (6) covering the optical fiber; a second buffer layer comprising a tubular resin layer (8 shown in Fig. 2 is a layer having a tubular shape; the abstract and column 4, lines 24-27 discloses layer 8 to be a PTFE buffer layer and PTFE is known to be a fluorinated resin) covering the first buffer 
Regarding claims 2-3, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the relative refractive index difference.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed relative refractive index difference in order to confine light within the optical fiber and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5, 9 and 16, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for the first and second buffer layers made of a fluorine-containing polymer resin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the buffer layers from a fluorine-containing polymer resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 6 and 8, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the hardness of the 
Regarding claims 10-12, Savegh further discloses the jacket being a high strength and high hardness material in column 4, lines 4-11.  The proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the hardness of the jacket higher than that of the second buffer layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at a hardness which is higher than the hardness of the second buffer layer in order to provide protection for the second buffer layer and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 13 and 15, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for the jacket made of a fluorine-containing polymer resin or an ETFE.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the jacket from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 17, the proposed combination of Walker, Dragic and Savegh teaches the claimed invention except for specifically stating the thickness of the layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed thicknesses in order to provide sufficient protection for the optical fiber, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments, see pages 4-5, with respect to claims have been considered but are moot in view of the new grounds of rejection.  However, in order to further expedite the prosecution of the application, the relevant portions of Applicant’s remarks will be addressed.
On page 4, Applicant states that the combination of Walker, Dragic and Savegh does not teach or suggest a second buffer layer comprising a tubular resin layer.  However, as stated in the rejection of claim 1 above, the PTFE tape 8 of Savegh which corresponds to the claimed second buffer layer is indeed a tubular resin layer.  As shown in Fig. 2 the PTFE tape 8 is formed into a tubular shaped layer.  Column 4, lines 24-27 disclose the layer 8 to be a PTFE buffer layer and PTFE is known to be a fluorinated resin even though the word “resin” is not explicitly stated.  For support, reference is made to US 5,644,670 by Fukuda et al. which states “options include a heat-resistant fluororesin, such as a tetrafluoroethylene-hexafluoropropylene compolymer, an ethylene-tetrafluoroethylene copolymer, polytetrafluoroethylene…” in column 7, lines 53-56.  U.S. 5,857,761 to Abe et al. discloses a fiber coating layer being “a fluorine-contained class resin, such as polytetrafluoroethylene…” in column 3, lines 28-29.  Since polytetrafluoroethylene, or PTFE when abbreviated, is a fluorinated resin, the PTFE tape 8 meets the claimed limitations since it is a resin layer and takes a tubular form.  Additionally, the fact that the PTFE tape is helically-wrapped cannot overcome the prima facie rejection made since the final form is a tubular layer as shown in Fig. 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 6, 2021